 Case: 1:19-cv-00662-TSB-KLL Doc #: 16 Filed: 10/14/20 Page: 1 of 2 PAGEID #: 88




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 DERRICK OLIPHANT,                            :   Case No. 1:19-cv-662
                                              :
        Plaintiff,                            :   Judge Timothy S. Black
                                              :   Magistrate Judge Karen L. Litkovitz
 vs.                                          :
                                              :
 MRS. GOODMEN,                                :
                                              :
        Defendant.                            :

                         DECISION AND ENTRY
             ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 15)

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court and, on September 24, 2020,

submitted a Report and Recommendation. (Doc. 15). No objections were filed.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo

all of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that the Report and Recommendation (Doc. 15) should be and is hereby

ADOPTED in its entirety.

       Accordingly, for the reasons stated above:

       1) Defendant’s motion to dismiss under Fed. R. Civ. P. 12(b)(6) (Doc. 7) is
          GRANTED.

       2) Defendant’s motion to dismiss for lack of prosecution (Doc. 10) is DENIED
          as moot.
 Case: 1:19-cv-00662-TSB-KLL Doc #: 16 Filed: 10/14/20 Page: 2 of 2 PAGEID #: 89




        3) The clerk shall enter judgment accordingly, whereupon this case is
           TERMINATED from the docket of this Court.

        IT IS SO ORDERED.

Date:     10/14/2020                                         s/Timothy S. Black
                                                           Timothy S. Black
                                                           United States District Judge




                                            2
